Citation Nr: 1822299	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  17-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran had active duty service as a member of the United States Coast Guard from February through August 1945 and as a member of the United States Army from August 1951 through December 1953.  The appellant asserts also that the Veteran had various periods of service as a merchant marine over the period ranging from 1945 through the 1990's.  The Veteran died in March 1999.  The appellant is the Veteran's widowed spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office in Manila, Philippines.

The appellant requested initially that a Travel Board hearing be scheduled for her appeal.  She later withdrew that request and has not made a renewed request for a Board hearing.

Notably, a VA Form 21-22 received by VA in February 2017 purports to appoint Mr. R.V.M. to act as the appellant's representative.  Mr. R.V.M. has not been accredited by VA to represent appellants in VA matters.  Hence, he is not recognized as the appellant's representative.

As a final preliminary matter, the record shows that part of the Veteran's service department records are fire-related (i.e., presumably destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri).  In instances where a claimant's service department records are unavailable, the Board is under a heightened obligation to explain its findings and to carefully consider whether the evidence is in equipoise, and if so, to resolve the matter in the claimant's favor.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran had service as a merchant marine that spanned parts of the period from 1945 through the 1990's.  As part of efforts to locate the Veteran's service department records, the RO contacted the United States Coast Guard.  In a July 2016 letter, the Coast Guard advised the RO that it did not generally maintain merchant mariners' records and referred the RO to Gillis W. Long Hansen's Disease Center in Baton Rouge, Louisiana.  Despite the same, the RO has not made any documented effort to contact that facility to locate the Veteran's service department records.  VA should make such efforts at this time.  38 C.F.R. § 3.159 (c)(2) (2017).

Also, the appellant has reported that the Veteran received Social Security disability benefits.  Indeed, a copy of an October 1996 letter from the Social Security Administration indicates that the Veteran was receiving monthly disability benefits.  The RO has also not made any effort to obtain the Veteran's social security records.  Such efforts should also be made at this time.  38 C.F.R. § 3.159 (c)(2) (2017); see also Baker v. West, 11 Vet. App. 163, 169 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

Accordingly, the case is REMANDED for the following action:

1.  Make follow-up efforts to locate the Veteran's service department records by contacting Gillis W. Long Hansen's Disease Center, as directed by the Coast Guard in their July 2016 letter.  Also, obtain the Veteran's social security records.  The appellant should also be asked whether she has additional evidence pertaining to the Veteran's  heart condition, and if so, she should be provided assistance in obtaining it.  Any relevant VA treatment records should be associated with the record.  If such records are unavailable, such unavailability should be documented in the record.  The appellant is to be notified of unsuccessful efforts in order to allow them the opportunity to obtain and submit those records for VA review.

2.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




